Case 7:17-cv-02124-VB Document 84-2 Filed 01/14/20 Page 1 of 1

 

 

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ILONA TOOTH and NATHANIEL TOOTH,

h/w,
| Civil Action No. 7:17-cv-02124-VB

 

Plaintiffs;
Vv.

THOMAS A. PISERCHIA, MD; THOMAS A. |
PISERCHIA, MD., FAANOS, PC; BON
SECOURS CHARITY HEALTH SYSTEM (A }
MEMBER OF THE WESTCHESTER
MEDICAL CENTER HEALTH NETWORK);
BON SECOURS HEALTH SYSTEM, INC.

 
 

Defendants.
ORDER
IT IS HEREBY ORDERED that the stay issued on October 7, 2017 in this matter is

vacated
hereby ed and the case is restored to the active docket;

 

_ Of Ris Onder — anes set fovty iy tne Bensed vil
(aSe Discover PAN ana SemEavlwwng © / a

col we SCOOVEHRLY BECKTON ,
LUA |

HON, VINCENT L. BRICCETTI
United States District Court Judge

‘Date: QD 20

217860899v1
